—In an action, inter alia, for a judgment declaring that Fernando Matute was insured by the defendant at the time of an accident in which the plaintiff Nicolaus C. Caracas was injured, the plaintiffs appeal (1), as limited by their brief, from so much of an order of the Supreme Court, Kings County (Dabiri, J.), dated January 30, 2001, as denied their cross motion for summary judgment, and (2) from an order of the same court, dated July 12, 2001, which, upon renewal, granted the defendant’s motion for summary judgment, and denied their cross motion for leave to reargue their motion for summary judgment.
Ordered that the appeal from so much of the order dated July 12, 2001, as denied the appellants’ cross motion is denied, *390as no appeal lies from an order denying reargument; and it is further,
Ordered that the appeal from the order dated January 30, 2001, is dismissed, as that order was superseded by the order dated July 12, 2001, made upon renewal; and it is further,
Ordered that the order dated July 12, 2001, is affirmed insofar as reviewed; and it is further,
Ordered that the defendant is awarded one bill of costs.
In support of its motion for summary judgment, the defendant demonstrated its prima facie entitlement to judgment as a matter of law. In opposition, the plaintiffs failed to raise a triable issue of fact. Therefore, the Supreme Court properly granted the defendant’s motion.
The plaintiffs’ remaining contentions are without merit. Florio, J:P., Smith, Luciano and H. Miller, JJ., concur.